     Case 2:19-cv-00745-JFW-AGR Document 1 Filed 01/31/19 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
 2   Craig G. Côté, Esq. (State Bar No. 132885)
 3   Osman M. Taher, Esq. (State Bar No. 272441)
     MANNING LAW, APC
 4   4667 MacArthur Blvd., Suite 150
 5   Newport Beach, CA 92660
     Office: (949) 200-8755
 6   ADAPracticeGroup@manninglawoffice.com
 7

 8   Attorneys for Plaintiff: GEORGE AVALOS
 9

10                          UNITED STATES DISTRICT COURT
11           CENTRAL DISTRICT OF CALIFORNIA– WESTERN DIVISION
12

13                                           Case No.
     GEORGE AVALOS, an individual,
14                                           Complaint For Damages And
15                    Plaintiff,             Injunctive Relief For:

16   v.                                      1. VIOLATIONS OF THE
17                                              AMERICANS WITH DISABILITIES
                                                ACT OF 1990, 42 U.S.C. §12181 et
18   BEACH BOWLS ACAI CAFE, a                   seq.
     business of unknown form;
19
     SALISBURY PROPERTIES ONE,               2. VIOLATIONS OF THE UNRUH
20   LLC, a California limited liability        CIVIL RIGHTS ACT, CALIFORNIA
     company; and DOES 1-10,                    CIVIL CODE § 51 et seq.
21

22                   Defendants.
23

24
           Plaintiff, GEORGE AVALOS (“Plaintiff”), complains of Defendants BEACH
25
     BOWLS ACAI CAFE, a business of unknown form; SALISBURY PROPERTIES
26
     ONE, LLC, a California limited liability company; and Does 1-10 (“Defendants”)
27
     and alleges as follows:
28

                                              1
                                           COMPLAINT
     Case 2:19-cv-00745-JFW-AGR Document 1 Filed 01/31/19 Page 2 of 9 Page ID #:2


 1                                         PARTIES:
 2         1.     Plaintiff is an adult California resident. Plaintiff has a Disabled Person
 3
     Parking Placard issued to him by the State of California. Plaintiff is limited in
 4
     performing one or more major life activities, including but not limited to: walking,
 5

 6   standing, ambulating, sitting and grasping objects. As a result of these disabilities,

 7   Plaintiff relies upon mobility devices to ambulate. With such disabilities, Plaintiff
 8   qualifies as a member of a protected class under the Americans with Disabilities Act
 9
     (“ADA”), 42 U.S.C. §12102(2) and the regulations implementing the ADA set forth
10
     at 28 C.F.R. §§ 36.101 et seq.
11

12         2.     Plaintiff brings this action acting as a “private attorney general” as

13   permitted under the American with Disabilities Act of 1990 (“ADA”) to privatize
14   enforcement of the ADA without the American tax payer(s) bearing the financial tax
15
     burden for such action.
16
           3.     Plaintiff is informed and believes and thereon alleges that SALISBURY
17
     PROPERTIES ONE, LLC, a California limited liability company, owned the
18
     property located at 1622 S Pacific Coast Highway, Redondo Beach, California
19
     90277 (“Property”) on or around January 11, 2019.
20
           4.     Plaintiff is informed and believes and thereon alleges that Defendant
21
     SALISBURY PROPERTIES ONE, LLC, a California limited liability company
22
     owns the Property currently.
23
           5.     Plaintiff is informed and believes and thereon alleges that Defendant
24
     BEACH BOWLS ACAI CAFE, a business of unknown form, owned, controlled, or
25
     operated BEACH BOWLS ACAI CAFE (“Business”) located at the Property on
26
     January 11, 2019.
27
           6.     Defendant BEACH BOWLS ACAI CAFE, a business of unknown
28
     form, operates and controls the Business located at the Property currently.
                                                2
                                           COMPLAINT
     Case 2:19-cv-00745-JFW-AGR Document 1 Filed 01/31/19 Page 3 of 9 Page ID #:3


 1          7.      Plaintiff does not know the true names of Defendants, their business
 2   capacities, their ownership connection to the subject property and business, or their
 3   relative responsibilities in causing the access violations herein complained of, and
 4   alleges a joint venture and common enterprise by all such Defendants. Plaintiff is
 5   informed and believes that each of the Defendants herein, including Does 1 through
 6   10, inclusive, is responsible in some capacity for the events herein alleged, or is a
 7   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
 8   when the true names, capacities, connections, and responsibilities of the Defendants
 9   and Does 1 through 10, inclusive, are ascertained.
10                               JURISDICTION AND VENUE
11          8.      This Court has subject matter jurisdiction over this action pursuant
12   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans
13   with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. ("ADA").
14          9.      This court has supplemental jurisdiction over Plaintiff’s non-federal
15   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act
16   (“UCRA”) claims are so related to Plaintiff’s federal ADA claims in that they have
17   the same nucleus of operative facts and arising out of the same transactions, they
18   form part of the same case or controversy under Article III of the United States
19   Constitution.
20          10.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
21   real property which is the subject of this action is located in this district and because
22   Plaintiff's causes of action arose in this district.
23                                FACTUAL ALLEGATIONS
24          11.     Plaintiff went to the Business on or about January 11, 2019 to purchase
25   an smoothie.
26          12.     The Business is a facility open to the public, a place of public
27   accommodation, and a business establishment.
28          13.     Parking spaces are one of the facilities, privileges and advantages
                                                  3
                                             COMPLAINT
     Case 2:19-cv-00745-JFW-AGR Document 1 Filed 01/31/19 Page 4 of 9 Page ID #:4


 1   reserved by defendants to persons at the property serving the Business.
 2         14.    Unfortunately, although parking spaces were one of the facilities
 3   reserved for patrons, there were no designated parking spaces available for persons
 4   with disabilities that complied with the Americans with Disability Act Accessibility
 5   Guidelines (“ADAAG”) on January 11, 2019.
 6         15.    Instead of having compliant designated disabled parking on the
 7
     Property, Defendants have: a built up curb ramp that projects from the sidewalk and
 8
     into the access aisle (Section 406.5). Furthermore, the curb ramp is in excess of the
 9

10   maximum grade allowed by ADAAG specifications (Section 406.1). Therefore,

11   currently, there is no compliant designated disabled parking serving the Business
12   which is designed for persons with disabilities.
13         16.    Subject to the reservation of rights to assert further violations of law
14   after a site inspection found infra, Plaintiff asserts there are additional ADA
15   violations which affect him personally.
16         17.    Plaintiff is informed and believes and thereon alleges Defendants had
17   no policy or plan in place to make sure that there was a compliant accessible access
18   parking reserved for persons with disabilities prior to January 11, 2019.
19         18.    Plaintiff is informed and believes and thereon alleges Defendants have
20   no policy or plan in place to make sure that the designated disabled parking for
21   persons with disabilities comport with the ADAAG.
22         19.    The designated disabled parking spaces for use by persons with
23   disabilities are a tip over, crash, fall hazard or trip hazard because it contains a built
24   up curb ramp and cross slopes.
25         20.    These inaccessible conditions denied the Plaintiff full and equal access
26   and caused him difficulty, humiliation and frustration because it represented a tip-
27   over hazard, and/or crash and fall hazard.
28         21.    As an individual with a mobility disability who at times is dependent
                                                  4
                                            COMPLAINT
     Case 2:19-cv-00745-JFW-AGR Document 1 Filed 01/31/19 Page 5 of 9 Page ID #:5


 1   upon mobility devices, Plaintiff has a keen interest in whether public
 2   accommodations have architectural barriers that impede full accessibility to those
 3   accommodations by individuals with mobility impairments.
 4          22.      Plaintiff is being deterred from patronizing the Business and its
 5   accommodations on particular occasions, but intends to return to the Business for the
 6   dual purpose of availing himself of the goods and services offered to the public and
 7   to ensure that the Business ceases evading its responsibilities under federal and state
 8   law.
 9          23.      The defendants have failed to maintain in working and useable
10   conditions those features required to provide ready access to persons with
11   disabilities.
12          24.      The violations identified above are easily removed without much
13   difficulty or expense. They are the types of barriers identified by the Department of
14   Justice as presumably readily achievable to remove and, in fact, these barriers are
15   readily achievable to remove. Moreover, there are numerous alternative
16   accommodations that could be made to provide a greater level of access if complete
17   removal were not achievable.
18          25.      Plaintiff is being deterred from patronizing the Business and its
19   accommodations on particular occasions, but intends to return to the Business for the
20   dual purpose of availing herself of the goods and services offered to the public and
21   to ensure that the Business ceases evading their responsibilities under federal and
22   state law.
23          26.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
24   alleges, on information and belief, that there are other violations and barriers in the
25   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
26   notice regarding the scope of this lawsuit, once he conducts a site inspection.
27   However, please be on notice that the Plaintiff seeks to have all barriers related to
28   his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding
                                                  5
                                             COMPLAINT
     Case 2:19-cv-00745-JFW-AGR Document 1 Filed 01/31/19 Page 6 of 9 Page ID #:6


 1   that once a plaintiff encounters one barrier at a site, the plaintiff can sue to have all
 2   barriers that relate to his disability removed regardless of whether he personally
 3   encountered them).
 4         27.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 5   alleges, on information and belief, that the failure to remove these barriers was
 6   intentional because: (1) these particular barriers are intuitive and obvious; (2) the
 7   defendants exercised control and dominion over the conditions at this location prior
 8   to January 11, 2019, (3) the lack of accessible facilities was not an accident because
 9   had the defendants intended any other configuration, they had the means and ability
10   to make the change.
11         28.    Without injunctive relief, plaintiff will continue to be unable to fully
12   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
13                                FIRST CAUSE OF ACTION
14    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
15                                   42 U.S.C. § 12181 et seq.
16         29.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
17   above and each and every other paragraph in this Complaint necessary or helpful to
18   state this cause of action as though fully set forth herein.
19         30.    Under the ADA, it is an act of discrimination to fail to ensure that the
20   privileges, advantages, accommodations, facilities, goods, and services of any place
21   of public accommodation are offered on a full and equal basis by anyone who owns,
22   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
23   Discrimination is defined, inter alia, as follows:
24                a.      A failure to make reasonable modifications in policies, practices,
25                        or procedures, when such modifications are necessary to afford
26                        goods, services, facilities, privileges, advantages, or
27                        accommodations to individuals with disabilities, unless the
28                        accommodation would work a fundamental alteration of those
                                                 6
                                            COMPLAINT
     Case 2:19-cv-00745-JFW-AGR Document 1 Filed 01/31/19 Page 7 of 9 Page ID #:7


 1                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 2                b.     A failure to remove architectural barriers where such removal is
 3                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 4                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 5                       Appendix "D".
 6                c.     A failure to make alterations in such a manner that, to the
 7                       maximum extent feasible, the altered portions of the facility are
 8                       readily accessible to and usable by individuals with disabilities,
 9                       including individuals who use wheelchairs, or to ensure that, to
10                       the maximum extent feasible, the path of travel to the altered area
11                       and the bathrooms, telephones, and drinking fountains serving
12                       the area, are readily accessible to and usable by individuals with
13                       disabilities. 42 U.S.C. § 12183(a)(2).
14         31.    Any business that provides parking spaces must provide accessible
15   parking spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
16   Standards, parking spaces and access aisles must be level with surface slopes not
17   exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
18   Standards, access aisles shall be at the same level as the parking spaces they serve.
19   Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
20   required to be nearly level in all directions to provide a surface for wheelchair
21   transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Here the failure to
22   provide a level access aisle in the designated disabled parking space is a violation of
23   the law and excess slope angle in the access pathway is a violation of the law.
24         32.    A public accommodation must maintain in operable working condition
25   those features of its facilities and equipment that are required to be readily accessible
26   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
27         33.    Here, the failure to ensure that accessible facilities were available and
28   ready to be used by Plaintiff is a violation of law.
                                                7
                                           COMPLAINT
     Case 2:19-cv-00745-JFW-AGR Document 1 Filed 01/31/19 Page 8 of 9 Page ID #:8


 1         34.       Given its location and options, Plaintiff will continue to desire to
 2   patronize the Business but he has been and will continue to be discriminated against
 3   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 4   the barriers.
 5                                SECOND CAUSE OF ACTION
 6       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 7         35.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 8   above and each and every other paragraph in this Complaint necessary or helpful to
 9   state this cause of action as though fully set forth herein.
10         36.       California Civil Code § 51 et seq. guarantees equal access for people
11   with disabilities to the accommodations, advantages, facilities, privileges, and
12   services of all business establishments of any kind whatsoever. Defendants are
13   systematically violating the UCRA, Civil Code § 51 et seq.
14         37.       Because Defendants violate Plaintiff’s rights under the ADA, they also
15   violated the UCRA and are liable for damages. (Civ. Code § 51(f), 52(a).) These
16   violations are ongoing.
17         38.       Plaintiff is informed and believes and thereon alleges that Defendants’
18   actions constitute intentional discrimination against Plaintiff on the basis of a
19   disability, in violation of the UCRA, Civil Code § 51 et seq., because Defendants
20   have been previously put on actual or constructive notice that the Business is
21   inaccessible to Plaintiff. Despite this knowledge, Defendants maintain their
22   premises in an inaccessible form, and Defendants have failed to take actions to
23   correct these barriers.
24                                            PRAYER
25   WHEREFORE, Plaintiff prays that this court award damages provide relief as
26   follows:
27         1.        A preliminary and permanent injunction enjoining Defendants from
28   further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code §
                                                  8
                                              COMPLAINT
     Case 2:19-cv-00745-JFW-AGR Document 1 Filed 01/31/19 Page 9 of 9 Page ID #:9


 1   51 et seq. with respect to its operation of the Business and Property; Note: Plaintiff
 2   is not invoking section 55, et seq, of the California Civil Code and is not seeking
 3   injunctive relief under the Disable Persons Act (Cal. C.C. §54) at all.
 4         2.     An award of actual damages and statutory damages of not less than
 5   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
 6         3.     An additional award of $4,000.00 as deterrence damages for each
 7   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 8   LEXIS 150740 (USDC Cal, E.D. 2016);
 9         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
10   pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
11                               DEMAND FOR JURY TRIAL
12         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
13   raised in this Complaint.
14

15   Dated: January 31, 2019          MANNING LAW, APC
16

17                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
18                                       Michael J. Manning, Esq.
19                                       Craig G. Côté, Esq.
                                         Osman M. Taher, Esq.
20                                       Attorneys for Plaintiff
21

22

23

24

25

26

27
28
                                                9
                                           COMPLAINT
